Action to enjoin the defendant from collecting or receiving, or in any manner interfering with or disposing of the debts, moneys or other property or effects of a farm enterprise allegedly owned by plaintiff, and for an accounting. Order denying motion of the plaintiff for an injunction pendente lite restraining defendant from any further participation in or interference with a farm enterprise affirmed, with $10 costs and disbursements. Admittedly, the parties hold title to the farm as tenants by the entirety. There is no showing by plaintiff which would warrant the granting of an injunction restraining defendant *1052from exercising her rights as such tenant. (Cf. Mott v. Underwood, 148 N. Y. 463, 470.) Hagarty, Acting P. J., Carswell, Johnston, Adel and Aldrich, JJ., concur.